Citation Nr: 1827274	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-07 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include residuals, injury to coccyx, and strained back.

2.  Entitlement to initial ratings for depressive disorder (dysthymia) in excess of 50 percent prior to January 21, 2016, and in excess of 70 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

David Gratz, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2011 (depressive disorder) and October 2012 (back disorder) rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs) in Washington, D.C., and Pittsburg, Pennsylvania, respectively.

The Board remanded the Veteran's claims for service connection for a back disorder and higher initial ratings for depressive disorder in October 2015.  In July 2016, the Board added and remanded the claim of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and denied the Veteran's claims for service connection for a back disorder and higher initial ratings for depressive disorder.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Joint Motion for Remand (JMR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the July 2016 decision as to the adjudicated issues.  The Court granted the JMR in a June 2017 Order.  These issues return to the Board for further consideration.

A motion to advance this case on the docket is hereby granted.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  In compliance with the June 2017 JMR, additional records must be obtained prior to issuing a decision on the merits.  Specifically, the AOJ must fulfill the duty to assist in obtaining the following records: 1) back treatment records dated 1971 from a VA hospital in Washington, D.C.; 2) records of physical therapy treatment for the Veteran's back from the 1980s at the VA Medical Center at Pittsburgh University Drive; and 3) all VA psychiatry individual therapy records from the Uniontown VA clinic dated before August 2008.

A remand of the issue of entitlement to TDIU is warranted because it is inextricably intertwined with the remaining issues.  Parker v. Brown, 7 Vet. App. 116 (1994).

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his back disorder and depressive disorder, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should be added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his back disorder and depressive disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Make all necessary attempts to assist the Veteran in obtaining the following evidence:

* Back treatment records dated 1971 from a VA hospital in Washington, D.C.,
* records of physical therapy treatment for the Veteran's back from the 1980s at the VA Medical Center at Pittsburgh University Drive, and
* all VA psychiatry individual therapy records from the Uniontown VA clinic dated before August 2008.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

